Citation Nr: 0212307	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  00-05 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for schizophrenia.

2. Entitlement to service connection for anxiety disorder.

(The issue of entitlement to service connection for post 
traumatic stress disorder (PTSD) will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's friends




ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to May 
1977 and from August 1977 to August 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The RO denied entitlement to service connection for anxiety 
disorder, schizophrenia, and PTSD.

The veteran, with the assistance of his accredited 
representative, appeared and testified at a videoconference 
hearing held in April 2002 at the Phoenix RO, conducted by 
the undersigned Member of the Board sitting in Washington, 
DC.  Also appearing and testifying were two friends of the 
veteran.  A transcript of the hearing has been associated 
with the claims file.  

The Board is undertaking additional development on the claim 
of entitlement to service connection for PTSD, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  



After giving notice and reviewing the response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1. All notification and development of the claims, as 
required by VA's duty to assist the veteran, has been 
completed.

2. A chronic acquired psychiatric disorder was not shown in 
active service or for many years thereafter, nor was a 
psychosis disabling to a compensable degree during the 
first post service year.

3. The competent and probative evidence of record establishes 
that the veteran's current schizophrenia is not related to 
active service. 

4. The competent and probative evidence of record establishes 
that the veteran's current anxiety disorder is not related 
to active service.


CONCLUSIONS OF LAW

1. Schizophrenia was not incurred in or aggravated by active 
service, nor may a psychosis be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

2. Anxiety disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At enlistment examination in December 1971, the veteran 
reported that he was in good health.  The Report of Medical 
History completed by him at that time indicates no history or 
then-current physical or mental symptomatology.  
Hospitalizations for any disorder and history of treatment 
for a mental condition were denied.

Separation examination in March 1977 revealed an entirely 
normal clinical evaluation, including no psychiatric 
abnormalities.  

Reenlistment examination in August 1977 indicated the veteran 
was normal on psychiatric evaluation.  In the Report of 
Medical History, the veteran stated he was in good health and 
taking no medication.  He denied any physical or mental 
complaints.  He also denied a history of ever being treated 
for a mental condition.

Separation examination in July 1981 indicated the veteran was 
normal on psychiatric evaluation.  In the Report of Medical 
History, he complained of bilateral knee pain.  No other 
complaints were noted, and he denied ever being treated for a 
mental condition.

The veteran's service records of medical treatment show no 
complaints or findings of psychiatric abnormality during his 
tenure of active duty.  These records reflect diagnoses and 
treatment of physical injuries, particularly for the knees.  
No mental or emotional complaints were reported in these 
records.

A November 1980 service medical record, stamped by the mental 
health department at Fort Meade, Maryland, indicates the 
veteran experienced an automobile accident for which he 
underwent emergent care.  This record also shows that he 
refused mental health treatment, deeming it unnecessary, and 
the case was closed.    

A February 1990 statement from an apparent treating 
psychiatrist includes a diagnosis of PTSD versus dysthymia, 
impulse control disorder, and personality disorder with 
paranoid traits.  The onset of disability was reportedly in 
October 1989.  

Psychiatric treatment notes dated from 1992 reflect diagnoses 
and treatment for dysthymia, borderline personality disorder, 
PTSD, schizoaffective disorder, adjustment disorder with 
mixed emotions, and polysubstance abuse.   

In an annual psychiatric evaluation dated in March 1995, 
there is a reported history by the veteran that he was 
hospitalized for psychiatric services during active service.

In November 1999, the veteran filed a claim for entitlement 
to service connection for PTSD, schizophrenia, and anxiety 
disorder. 

VA conducted a PTSD examination in April 2000; a two-panel 
Board conducted the examination.  At the examination, the 
veteran reported his first psychiatric treatment after 
discharge occurred in 1990.  He stated to the examiners that 
he was told after his November 1980 emergency room experience 
that he was schizophrenic with multiple personalities.  

The April 2000 examiners diagnosed schizoaffective disorder; 
mixed; anxiety disorder, not otherwise specified; and alcohol 
dependence, early full remission.  The examiners added that 
problems related to a personality disorder and substance 
abuse were "interwoven with the diagnosis of schizoaffective 
disorder."

Recent psychiatric treatment notes dated through August 2001 
include diagnoses of schizoaffective disorder, bipolar type; 
alcohol dependence; PTSD; nicotine dependence; and cannabis 
dependence in remission.  Several of these treatment records 
report a past medical history positive for a 20-year history 
of schizophrenia.

In April 2002, the veteran testified that he did not receive 
psychiatric treatment until the 1990s, when he became 
suicidal and depressed.  He stated that the treating 
psychiatrist he saw after his in-service automobile accident 
in 1980 told him he had schizophrenia.  The veteran added 
that the psychiatrist never documented anything about 
schizophrenia.

A friend of the veteran testified at the April 2002 hearing 
that he had known the veteran for approximately six years and 
that in that time he observed the veteran as a helpful and 
productive individual when not using alcohol.


Criteria

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303.  

The United States Court of appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).




Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  

If not shown during service, service connection may be 
granted for psychosis if disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2001), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology. 
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97). 

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.


In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in the CAVC at the time of its 
enactment.  

However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment. 

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  
Accordingly, the amended duty to assist law applies.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001).

In December 1999, a month after the claim was filed, the RO 
sent a development letter setting forth what was 
substantively required to establish entitlement to the 
benefits claimed.  Regarding development of the claims, it 
explained what VA would do and what was required of the 
veteran.  In April 2001, the RO sent a similar but updated 
development letter.  In that letter, VA explained what the 
evidence must show to establish entitlement; what information 
or evidence was needed from the veteran; when and where to 
send the information; and contact information if further 
assistance was necessary.

VA has accordingly met its duty to notify the veteran of the 
information necessary to substantiate the claims, as well as 
the duty to notify which evidence he would obtain and which 
VA would retrieve.  See Quartuccio v. Principi, No. 02-997 
(U.S. Vet. App. June 19, 2002) (holding that section 5103(a), 
as amended by VCAA, and § 3.159(b), as recently amended, 
require VA to inform claimant of which evidence VA will 
provide and which evidence claimant is to provide, and 
remanding where VA failed to do so).

The January 2000 rating decision, the March 2000 statement of 
the case (SOC), and the supplemental statements of the case 
(SSOCs) dated in September 2001 and January 2002 also served 
to notify the veteran of his procedural and appellate rights.  
During the appeal process, he has exercised several of these 
rights.

For instance, the veteran has been afforded the opportunity 
to present information and arguments in favor of his claims, 
and he and his representative have in fact done so, to 
include the testimony and arguments provided at a 
videoconference hearing in April 2002.

The claims file shows that the RO has made reasonable efforts 
to obtain all identified relevant evidence and has received 
either the requested evidence or a negative response from 
medical providers. 

The majority of the service medical records are in the claims 
file; however, it is apparent that at least one examination 
report, the enlistment examination report, is not of record.  
Nevertheless, attempts since 1986 (for unrelated claims) to 
obtain any additional service medical records have proven 
unsuccessful.  

Additionally, the service medical records as presently 
constituted provide for a thorough assessment of the 
veteran's mental health during his years of active service.  
For instance, although the enlistment examination is not of 
record, the Report of Medical History at enlistment is in 
fact of record.

The veteran reported a history of psychiatric treatment in 
1974.  He was in service in 1974, and the service medical 
records, including separation examinations dated in August 
1977 and August 1981 indicate no history of mental health 
treatment.  

There is indication in the claims file that the veteran has 
been in receipt of disability benefits from the Social 
Security Administration since 1989 or 1990.  The Board finds 
that these records need not be obtained because there is no 
possibility that they are relevant to the present claims.  

First, the veteran related to a physician that he was 
disabled for SSA benefits purposes as a result of the 
combined effects of his schizophrenia and knee disorder; on 
another occasion, he attributed his SSA disability solely to 
his knee disability. 

Second, these SSA records cannot possibly include any 
relevant treatment records because the veteran has repeatedly 
stated he did not begin psychiatric treatment until 1990.  

Third, there is no indication that these records include an 
opinion as to the etiology of the disorders currently on 
appeal, and if they did, the opinion would be accorded no 
probative value because the competent evidence of record 
fails to document any psychiatric complaints, symptomatology, 
diagnoses, or treatment until 1990.

In February 2002, the veteran submitted a statement that he 
had no further evidence to provide.  In an April 2002 report 
of contact, the RO documented a phone call in which the 
veteran stated there were no outstanding records to obtain.  
Testimony adduced at the April 2002 hearing also failed to 
disclose any outstanding evidence.

A VA examination was conducted in April 2000.  Although the 
examination was for PTSD, the examiners considered the entire 
history of psychiatric treatment and provided a thorough 
diagnosis of the veteran's various psychiatric disorders.

A request for another examination at this time to determine 
if his currently claimed disabilities are linked to service 
is unnecessary.  There is no competent evidence of 
psychiatric pathology in service or in the years immediately 
thereafter, such that any opinion in favor of the claim would 
hold no probative value, and would additionally not be 
considered competent evidence if it were based on unenhanced 
reports from the veteran.  See LeShore v. Brown, 8 Vet. App. 
406 (1995).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

This is not a case in which the VCAA has been applied in the 
first instance.  The RO has developed and readjudicated the 
claims "in full compliance with the provisions and 
requirements of the [VCAA]," as stated on the January 2002 
SSOC.    

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation and the 
implementing regulations have been completed in full.


Service Connection

As established by extensive medical records, the claims file 
contains more than adequate documentation of current 
disability because both VA and private physician records show 
years of post-service diagnoses and treatment for 
schizoaffective disorder and anxiety disorder, among other 
related diagnoses.

Thus, the claims for service connection turn to the question 
of whether the competent and probative evidence establishes 
that these disabilities were actually incurred in or 
aggravated by the veteran's active service, despite first 
being diagnosed post-service.  That question involves both 
consideration of the facts as presented and the credibility 
of the evidence contained in the instant record.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

In this case, the competent and probative evidence of record 
does not show any relationship between the current 
psychiatric disabilities and any in-service manifestation of 
a potential psychiatric disorder.  In addition to the 
complete absence of psychiatric pathology until many years 
after service, the veteran's inconsistent statements and 
other evidence of record further support that his current 
schizophrenia and anxiety disorder are unrelated to service.

Service examinations and Medical History Reports clearly 
indicate no history of psychiatric or psychological 
complaints either before or during service.  


In connection with the veteran's in-service medical treatment 
for physical complaints and injuries, there are no medical 
provider notations that he experienced any symptoms that 
could even remotely be construed as anxiety-related or 
psychotic in nature.

The veteran has related an incident from November 1980 in 
which he was described by a military physician as 
schizophrenic during his admission for treatment from an 
automobile accident.  The Board finds this statement 
inconsistent with competent evidence of record and therefore 
lacking in credibility.  There is no medical report of these 
events, and the veteran has acknowledged that the physician 
never documented a diagnosis of schizophrenia.  

Moreover, a November 1980 service medical record from the 
mental health department at Fort Meade, Maryland makes no 
mention of any unusual behavior or other symptoms of 
psychosis or anxiety; treatment was refused and the case was 
simply closed, without any indication that he was seen by a 
psychiatrist or psychologist.  Thus, the competent evidence, 
to include the 1981 separation examination, reflects no in-
service psychiatric treatment.

The veteran has consistently reported that he began 
psychiatric treatment in 1990, and this comports with the 
competent medical evidence, which establishes he began 
treatment for complaints of depression and suicidal ideation 
in 1990.  The earliest diagnosis by a psychiatrist was in 
1990, and even then schizophrenia and anxiety were not among 
the diagnosed disorders, and the onset of psychiatric 
disability was determined to be approximately October 1989, 
eight years after separation from service.  The currently 
claimed disabilities were first diagnosed and treated 
approximately 11 years post-service, according to treatment 
records.  In fact, anxiety as its own diagnosis (rather than 
a symptom of PTSD, for example) was not clearly established 
until the April 2000 VA examination.

Several of the psychiatric treatment records report a past 
medical history positive for a 20-year history of 
schizophrenia, which essentially relates the disorder to a 
date within the period of active service.  
The Board, however, does not consider these statements to be 
probative medical opinions linking the currently claimed 
psychosis to service.  

There are no in-service manifestation of psychosis, anxiety, 
or other symptoms of mental pathology, and the confirmed 
psychiatric treatment history dates to no earlier than 1990.  
Thus, it is clear that the physicians who documented a past 
medical history of schizophrenia of 20 years duration were 
clearly relying on the unenhanced report given by the veteran 
of his own medical history.  This does not constitute 
competent medical evidence.  See LeShore, supra; see also 
Black v. Brown, 5 Vet. App. 177 (1993).  

Testimony adduced at the April 2002 hearing included a 
statement from the veteran's friend of six years.  Any 
observations of psychotic behavior or anxiety from this 
witness would therefore only relate back to 1996 at the 
earliest, and this is not relevant to the claims.

The Board notes that while the veteran has argued that he 
incurred his psychiatric disorders in service, as a lay 
person he is not competent to offer evidence that requires 
medical knowledge as to diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Neither is the Board 
competent to supplement the record with its own 
unsubstantiated medical conclusions. Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

In short, there is no evidence of any chronic acquired 
psychiatric disorder during service or for  many years 
thereafter.  Moreover, there is no evidence of a psychosis 
disabling to a compensable degree during the first post 
service year.  The probative, competent medical evidence of 
record clearly establishes initial onset of chronic 
psychiatric disorders many years after service with no link 
to service on any basis.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claims for service connection.  

In this regard, although he is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claims.  
Gilbert, supra. 


ORDER

Entitlement to service connection for schizophrenia is 
denied.

Entitlement to service connection for anxiety disorder is 
denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

